Citation Nr: 0423430	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-32 303A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from March 1965 to October 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Waco, 
Texas Regional Office of the Department of Veterans Affairs 
(VA).  The veteran limited his appeal to the issues of 
service connection for a seizure disorder, a cervical spine 
disorder, and hearing loss.  This case was transferred to the 
Albuquerque, New Mexico Regional Office (RO).

In an August 2002 rating decision, the Albuquerque, New 
Mexico RO denied service connection for post-traumatic stress 
disorder (PTSD).  A notice of disagreement was received.  The 
issues of entitlement to service connection for hearing loss 
and for PTSD are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  A seizure disorder to include epilepsy is not related to 
service and epilepsy was not manifest within one year of the 
veteran's separation from service.  

2.  The veteran's current complaints of cervical spine pain 
are not derived from inservice disease or injury and are not 
related to service.  


CONCLUSIONS OF LAW

1.  A seizure disorder to include epilepsy was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred theein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

2.  A cervical spine disability due to disease or injury was 
not incurred in or aggravated in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a June 2002 VCAA 
letter.  The claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claims and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims and notice of how his claims were still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claims were originated several years 
ago.

The Board does not believe that voiding the rating decision 
would be in the best interests of the veteran in this case.  
In this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d. 1369 
(Fed Cir. 2004).  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  There are numerous medical records which satisfy 
38 C.F.R. § 3.326.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claim and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the veteran.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

Service records show that the veteran served aboard the USS 
Charles S. Sperry (DD-697) from December 8, 1965 to January 
1966 which operated off the coast of South Vietnam.  The 
operations included naval gunfire support missions which 
inflicted extensive damage or destruction of targets.  The DD 
Form 214 shows that the veteran was awarded a National 
Defense Service Medal.  A DD Form 215 shows that the veteran 
received the Vietnam Service Medal with 2 bronze stars, the 
Republic of Vietnam Campaign Medal (Foreign), and the 
Republic of Vietnam Meritorious Unit Citation (Gallantry 
Cross, Foreign).  The veteran was not awarded any combat 
decorations.  

The service medical records reveal that in September 1965, 
the veteran was treated for external otitis of the left ear.  
In October 1966, the veteran was afforded a separation 
examination.  His neurologic system was noted to have no 
abnormalities.  His head, face, neck, scalp, and spine were 
noted to have no abnormalities.  His ears had not 
abnormalities. Whispered voice testing was 15/15.  The 
veteran was discharged due to an emotionally unstable 
personality.  A psychiatric evaluation was conducted which 
revealed a background of lying to others.  Nowhere in the 
veteran's history was it show that he had had a gunshot wound 
or that he had been fired upon with a gun.  There likewise is 
no record that the veteran fell and injured his head or neck, 
suffered a blow to the head or neck, or otherwise injured his 
head or neck.  

In March 1972, a claim for VA disability benefits was 
received.  The veteran did not state that he had any seizure, 
neck, or hearing disability at that time.  

In March 1992, a claim for VA disability benefits was 
received.  The veteran indicated that he had a seizure 
disorder from a "hit and a fall at sea in Vietnam."  

In a September 1996 private medical record, the veteran 
reported that while he was in Vietnam, he was "blown off a 
bridge" and suffered a head injury with loss of 
consciousness.  He related that he had no memory for about 6 
months after the trauma and had suffered from a seizure 
disorder since that time.  The veteran's diagnoses included a 
seizure disorder and chronic cervical pain.  An October 1996 
medical report from the same facility referred to the same 
history of a seizure disorder.

In a December 1996 statement, the veteran indicated that he 
was injured around January 15, 1967.  The service medical 
records do not document any injury around that date.  

In February 1997, the veteran reported in a private medical 
report that he had neck spasms.  In March 1997, it was noted 
that the veteran had a seizure.  In addition, it was also 
noted that the veteran had cervical pain due to a trauma 
incurred in 1991.

In a May 1997 statement, the veteran reported that he had had 
seizures and a neck injury from a hit in the head and a fall 
that he suffered while aboard the USS Charles S. Sperry (DD 
697) which was stationed off the coast of South Vietnam.  The 
service medical records do not document any hit and fall in 
which the veteran injured his neck or head area.  

Thereafter, VA outpatient records were received dated from 
1992.  It was noted several times that the veteran had a 
seizure disorder.  In May 1992, the veteran reported that he 
had had convulsions and had lost consciousness.  June 1992 
cervical x-rays were normal.  In July 1992, he related that 
he had blacked out.

In a January 1999 statement, the veteran reported that during 
service, there was an incident where his ship was engaged 
with the enemy and he suffered a blow against his head.

Thereafter, private medical evidence was received dating from 
the 1960's through 1999.  In June 1967, the veteran was in a 
car accident and injured his spine.  X-rays showed that the 
cervical spine was normal.  

In August 1996, it was noted that the veteran reported that 
he had a history of a seizure disorder since 1967 after he 
had suffered a gunshot wound to the head.  Post-traumatic 
seizure disorder was diagnosed.  In August 1996, the veteran 
reported that he had seizures.  In addition, neck pain was 
noted.  In September 1996, it was noted that the veteran had 
epilepsy.  In October 1996, it was noted that the veteran had 
back and neck pain secondary to old injuries.  

In January 1997, it was noted that the veteran had a seizure 
disorder and chronic cervical pain.  In February 1997, a 
seizure disorder was documented.  In March 1997, the veteran 
related that he had had cervical pain since Vietnam.  In 
December 1997, seizures were noted.  In November 1998, it was 
noted that the veteran had epilepsy.  It was also indicated 
that he had a seizure disorder.  In addition, a history of 
epilepsy was noted.  In April 1999, it was noted that the 
veteran had a seizure disorder.  Also, in an April 1999, it 
was indicated that the veteran reported that he had a head 
injury during service.  The veteran later also stated that he 
received a medical discharge after he was injured in Vietnam.  
In June 1999, the veteran complained of past seizures.  In 
September 1999, it was noted that the veteran had a history 
of seizure activity.  

Thereafter, VA records were received.  In October 2000, it 
was noted that the veteran had seizures due to a prior head 
injury.  Also, he was diagnosed as having post-traumatic 
seizures.  

In January 2001, the veteran underwent a private psychiatric 
evaluation.  At that time, he reported that he had a history 
of grand mal seizures and epilepsy.  The veteran was admitted 
to a private medical facility from July to October 2001.  He 
was diagnosed as having a cognitive disorder, not otherwise 
specified.  A subsequent March 2002 VA record noted that the 
veteran had had a seizure.  In June 2002, the veteran 
reported that he received the combat action ribbon.  This is 
not the case.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for epilepsy may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Board notes that where a veteran alleges he/she suffers 
disability due to disease or an injury incurred in combat, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
analysis required by 38 U.S.C.A. § 1154(b), however, applies 
only as to whether an injury or disease was incurred or 
aggravated in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
the disability to service.  See Caluza; Collette, supra.  38 
C.F.R. § 1154(b) does not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current conditions and his military service.  
Wade v. West, 11 Vet. App. 302 (1999).  

The veteran did not have combat service.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.  He did not earn a combat 
ribbon.  He was not wounded in action.  He was not shot 
during service and he is not credible.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).


Seizure Disorder and Cervical Spine Disorder

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of a seizure disorder.  The 
separation examination was negative for any neurological 
abnormality.  The veteran was not seen for any complaints of 
seizures within one year of his separation from service.  He 
was not diagnosed as having epilepsy within that one year 
presumptive period. 

The post-service competent evidence establishes that 
beginning in the 1990's, the veteran was diagnosed as 
variably having a seizure disorder and epilepsy.  These 
disorders have been characterized as being "post-
traumatic."  He also reported having cervical spine pain.  
However, cervical spine x-rays have been normal and no 
underlying disease has been diagnosed.  

Various examiners/physicians have noted that the veteran 
reported that he suffered an injury to his head and neck 
during service.  The veteran has provided different versions 
of the alleged injury.  He has stated that he suffered a hit 
and fall accident.  He has related that he was "blown off a 
bridge" and had a head injury with loss of consciousness.  
He indicated that he had no memory for about 6 months after 
the trauma and had suffered from a seizure disorder since 
that time.  He has also stated that  there was an incident 
where his ship was engaged with the enemy and he suffered a 
blow against his head.  The veteran has additionally reported 
that he suffered a gunshot wound to the head.

To the extent that the examiners/physicians documented that 
the veteran had stated that the veteran reported that an 
injury occurred during service and to the extent that current 
disability was characterized as "post-traumatic," the 
medical professionals relied on the history as provided by 
the veteran.  The United States Court of Appeals for Veterans 
Claims ("the Court") has held that bare transcription of 
lay history unenhanced by any additional medical comment by 
the examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

In fact, the history as provided by the veteran upon which 
diagnoses of "post-traumatic" were made were predicated on 
inaccurate history.  That is, the veteran's allegations of an 
inservice injury to the head and/or neck areas are not 
credible.  The service medical records are negative for any 
injury.  The service medical records document complaints of 
medical problems.  There is no documentation whatsoever of 
the claimed injury.  None of the veteran's versions of the 
alleged injury are confirmed or corroborated in the veteran's 
service medical records or service records.  There was no 
record of any hit and fall, blow to the head, gunshot wound, 
or any other injury.  The veteran has also stated that he was 
discharged for residuals of an injury.  He was not.  He was 
separated from service for a personality disorder which 
included symptoms such as habitual lying.  

Thus, the veteran provided his examiners/physicians a false 
medical history.  Their opinions based on that history is not 
competent.  There is no other independent competent opinion 
which relates a post-service diagnosis of a seizure disorder 
or epilepsy to any incident of service.  

Based on the evidence of record, the Board finds that a 
seizure disorder to include epilepsy was not manifest during 
service or within one year of the veteran's separation from 
service.  In order to prevail in his claim, the evidence must 
establish that the seizure disorder was incurred or 
aggravated during service or that epilepsy was incurred or 
aggravated during service or within one year thereof.  The 
competent evidence shows that no neurological abnormality was 
present when the veteran was examined for discharge from 
service.  There is no competent evidence relating currently 
diagnosed seizure disorder/epilepsy to service.  The 
veteran's assertions and statements are not credible.  Smith 
v. Derwinski, 2 Vet. App. 147, 148 (1992).  Similarly, a 
medical statement based on a patently false history does not 
constitute competent or reliable evidence.  In order for any 
testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration.  
There is nothing in this case that reflects that the 
examiners based conclusions other than history provided by 
the veteran and that history is false.  Therefore the 
presumption of truthfulness does not attach to the medical 
opinions.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Rather, the correct factual history appears in the service 
record and such record is inconsistent with the veteran's 
revised history of events.

Therefore, the claim of service connection for a seizure 
disorder to include epilepsy must be denied.

With regard to a cervical spine disorder, again, as noted, 
there was no neck injury during service.  Since service, the 
veteran has complained of chronic cervical pain.  There is no 
diagnosis of an underlying cervical spine disease or injury.  

"Arthralgia" is defined as pain in a joint.  DeLuca v. Brown, 
6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1988)).  The Court has 
stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that 
continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Such a "pain alone" claim must fail 
when there is no sufficient factual showing that the pain 
derives from an inservice disease or injury.  Id.  This is 
the case here.  While the Board finds that the veteran is 
competent to state that he has a painful neck, he is not 
competent to state the etiology of that pain.  The record 
establishes that the veteran did not injure his neck during 
service nor was any disease of the cervical spine diagnosed 
during service.  His separation examination was negative for 
any head, neck, or spine abnormality.  The competent evidence 
establishes that the veteran does not in fact have any 
disease or injury of the cervical spine.  

Accordingly, since the competent evidence establishes no 
connection between any post-service cervical spine pain to an 
inservice disease or injury, the Board finds that the 
veteran's current complaints of neck pain are not derived 
from inservice disease or injury.  Further, the veteran's 
assertions of an inservice injury are not competent and not 
probative.  Therefore, the claim of service connection for a 
cervical spine disability must be denied.

The preponderance of the evidence is against the claims of 
service connection for a seizure disorder to include epilepsy 
and for a cervical spine disability and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).


ORDER

Service connection for a seizure disorder to include epilepsy 
is denied.  

Service connection for a cervical spine disability is denied.  


REMAND

The two pertinent audiological evaluations of record show 
that the veteran's hearing was normal when he was separated 
from service and that he currently now has hearing loss 
disability as contemplated by VA regulation.  There is no 
nexus evidence of record.  The examiner who conducted the 
August 2001 evaluation noted that the veteran reported having 
a history of acoustic trauma during service.  The service 
records show that the veteran served aboard a ship which 
engaged in operations which included naval gunfire.  As 
noted, 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in- service 
exposure to loud noise and his current disability.  

In light of VCAA, the Board finds that a VA medical opinion 
should be obtained.  The examiner should be provided the 
veteran's claims file so that he/she may have an accurate 
history.  Based on current evaluation and the veteran's 
history, the examiner should be requested to opine if current 
hearing loss disability is related to service.  

Also, in an August 2002 rating decision, service connection 
for PTSD was denied.  A notice of disagreement was received 
in October 2002.  The veteran is now entitled to a statement 
of the case, and failure to issue a statement of the case is 
a procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  A VCAA letter was issued as to service connection 
for PTSD in March 2002.  

The veteran is hereby informed that if there is evidence 
supporting the issues of service connection for hearing loss 
and PTSD, he must submit that evidence to VA.  Accordingly, 
this matter is REMANDED for the following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues for 
which he seeks service connection, he 
must submit that evidence to VA.  The 
veteran is informed that he is under an 
obligation to submit evidence.  If there 
is evidence that the veteran's hearing 
loss disability is related to service, he 
must submit that evidence to VA.  

2.  A VA medical opinion should be 
obtained.  The examiner should be 
provided the veteran's claims file so 
that he/she may have an accurate history.  
Based on current evaluation and the 
veteran's history, the examiner should be 
requested to opine if current hearing 
loss disability is related to service.  

3.  The veteran should be sent a 
statement of the case as to the issue of 
entitlement to service connection for 
PTSD.  The veteran is informed that if he 
does not respond to the statement of the 
case in a timely manner, the Board shall 
not have jurisdiction of this issue.

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



